Hall, J.,
dissents and votes to affirm the order appealed from, with the following memorandum: I respectfully dissent from the conclusion reached by the majority because, in my view, the hearing court properly granted those branches of the defendants’ separate omnibus motions which were to suppress evidence of showup identifications and potential in-court identifications.
As I see it, the People failed to meet their burden of establishing the reasonableness of the police conduct and the lack of undue suggestiveness (see People v Ortiz, 90 NY2d 533, 537 [1997]). With respect to the first group of individuals presented to the complainant, the complainant stated that “[h]e wasn’t too sure” if any of those individuals were involved in the robbery. The police officer responded, “I want you to understand somethingt,] I can’t arrest somebody when you say you’re not sure. Either they did or they didn’t. I need you to take a good look at them and let me know one by one if they were involved or not involved.” In my view, these statements encouraged the complainant to make a positive identification. I find the police officer’s statement to the complainant that, “I can’t arrest somebody when you say you’re not sure,” to be particularly troubling. This statement put pressure on the complainant to make a positive identification. It played on the complainant’s desire to seek justice and perhaps retribution for the crime that was just committed against him. The complainant essentially was instructed that, if he was not sure if any of the individuals in the first group were involved in the robbery, then no arrest would be made. This is a disappointing outcome for both the complainant and the police.
*1119With respect to the second showup identification, the complainant was asked if the defendant Brandon Abriz was involved in the robbery. After the complainant stated that “he wasn’t sure,” the police officer told the complainant, “it’s either yes or no. I need you to take a good look at him and make sure whether it’s yes or no.” Under the circumstances of this case, I believe this statement also pressured the complainant into making a positive identification.
I highlight the distinction between this case and People v Elliot (283 AD2d 183 [2001]). In Elliot, after a witness expressed some uncertainty as to whether the defendant was the person he observed breaking into an apartment in another building, a police sergeant stated to the witness that the police needed to know whether he was certain or not in order to decide whether they should continue their search for the burglar (id. at 183-184). The Appellate Division, First Department, concluded that the police sergeant’s statement did not pressure the witness to identify the defendant (id. at 184). Here, in contrast, the police officer impressed upon the complainant that an arrest would not be made unless he was sure that the defendants were involved in the robbery. Unlike the police sergeant in Elliot, the police officer here did not state that the police would continue to look for the robbers if the complainant was not sure that the subject individuals were involved in the robbery. To the complainant’s mind, he had the option of either making the identification and ensuring an arrest, or going home as a victim without an arrest being made.
Furthermore, the credibility determinations of a hearing court are accorded great deference on appeal, and will not be disturbed unless clearly unsupported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]; People v Meyers, 80 AD3d 715 [2011]; People v Blinker, 80 AD3d 619 [2011]; People v Bennett, 57 AD3d 912 [2008]). The hearing court had the opportunity to listen to the police officer’s testimony and observe his demeanor on the witness stand. Thus, under the circumstances presented here, I believe that the hearing court’s determination that there was a coercive element to the showup identifications should be granted deference. Accordingly, I respectfully dissent.